        Case 1:19-cv-00533-JGK Document 92-1 Filed 12/05/19 Page 1 of 3




                            UNITED ST ATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 RALPH M. WATSON, an individual,

         Plaintiff,

         v.                                           Case No. 1: 19-cv-533 (JGK)

 NY DOE 2, an individual; NY DOE 3, an                JeR.0POSED'.F
 individual; NY DOE 4, an individual;                 PROTECTIVE ORDER
 ILLINOIS DOE 1, an individual; DOE
 COMPANY, an unknown business entity; and
                                                                     USDC SDNY
 DOES 2 through 100, whose true names and
                                                                     DOCUMENT
 capacities are unknown,                                             ELECTRONICALLY FILED
                                                                     DOC# .
         Defendants.                                                 DA TE F-IL_E_0:-  1. . .2---~-//--(_
                                                                                   __-...    .            ff ·-----

       The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately tailored confidentiality order, it is

therefore hereby

       ORDERED that any person subject to this Order-including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order-shall adhere to the following terms:

        1.      The identity and/or contact information ("Identity and Contact Information") ofany

"Covered Defendant" shall NOT be used by the Plaintiff and any other party in the litigation,

except for the sole purposes of preparing foi; and conducting related pre-trial, trial, post-trial, and

appellate proceedings in this litigation, and for no other purpose. The term Identity and Contact

Information means the name, home ?r work address(es) and telephone number(s), date of birth,
        Case 1:19-cv-00533-JGK Document 92-1 Filed 12/05/19 Page 2 of 3



social security number, email address(es), current employer(s), personal social media account

name(s), and/or any such information of their family members or any individual who would make

the Covered Defendant(s) identifiable. The term Covered Defendant(s) means all defendants in the

action except NY Doe 3.

       2.      No person subject to this Order shall disclose, communicate, or make available the

Identity and Contact Information of any Covered Defendant, in whole or in part, except only in

the following circumstances and/or to the following persons, and only to the extent necessary for

the proper conduct of this action or as otherwise directed by the Court:

            a. The parties to this action;

            b. Counsel representing parties in this action, including any paralegal, clerical, or

               other assistant or vendor employed by such counsel and assigned to this matter;

            c. Any person retained by a party to serve as an expert witness or otherwise provide

               specialized advice and counsel in connection with this action;

            d. Any witness called to testify at a deposition, hearing, or trial; and

            e. The Court and its personnel.

       3.      Prior to any disclosure of Identity and Contact Information to any person referred

to in Paragraphs 2(c) or 2(d), such person shall be provided by counsel with a copy of this Order

and shall sign a Non-Disclosure Agreement in the form attached to this Order. Counsel shall retain

each signed Non-Disclosure Agreement. A party who discloses Identity and Contact Information

of a Covered Defendant without first obtaining an executed Non-Disclosure Agreement may be

held in contempt and sanctioned by the Court.

       4.      Counsel for any party filing with or submitting to the Court any materials consisting

of the Identity and Contact Information of any Covered Defendant shall redact any such identifying



                                                  2
        Case 1:19-cv-00533-JGK Document 92-1 Filed 12/05/19 Page 3 of 3



information in any materials filed on the public docket.

       5.      In any Court hearing or other proceeding before this Court that is open to the public,

the parties and counsel shall not disclose the Identity and Contact Information of any Covered

Defendant.

SO ORDERED.

Dated: December/ 0, 2019
       New York, New York




                                                3
Case 1:19-cv-00533-JGK Document 92-2 Filed 12/05/19 Page 1 of 2




                Exhibit A
        case 1:19-cv-00533-JGK Document 92-2 Filed 12/05/19 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 RALPH M. WATSON, an individual,

        Plaintiff,
                                                   Case No. 1: 19-cv-533 (JGK)
        v.

 NY DOE 2, an individual; NY DOE 3, an             [PROPOSED] ACKNOWLEDGEMENT
 individual; NY DOE 4, an individual;              OF PROTECTIVE ORDER AND NON-
 ILLINOIS DOE 1, an individual; DOE                DISCLOSURE AGREEMENT
 COMPANY, an unknown business entity;
 and DOES 2 through 100, whose true names
 and capacities are unknown,

        Defendants.


       I, _ _ _ _ _ _ _ _ _ _ _., acknowledge that I have read and understand the

Protective Order in this action (the "Order"). I agree that I will not disclose any Identity and

Contact Information of any Covered Defendant to anyone other than for the purposes of this

litigation and that at the conclusion of the litigation, I will return all discovery information

containing Identity and Contact Information to the party or attorney from whom I received it. By

acknowledging these obligations under the Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising under this Non-Disclosure Agreement and that my willful

violation of any term of the Order could subject me to punishment for contempt of court.



Date                                            Signature
                                                Printed Name:
